IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46257

STATE OF IDAHO,                                 )
                                                )    Filed: November 12, 2019
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
SRITEJA YAMPARALA,                              )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Gerald F. Schroeder, District Judge. Hon. David Manweiler,
       Magistrate.

       Appeal from decision of the district court, on intermediate appeal from the
       magistrate court, affirming the judgment of conviction for failure to renew vehicle
       registration, dismissed.

       Sriteja Yamparala; Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Sriteja Yamparala appeals from the district court’s decision, on intermediate appeal from
the magistrate court, affirming the judgment of conviction for failure to renew vehicle
registration in violation of Idaho Code § 49-430. Yamparala asserts that the State improperly
denied his initial attempt to renew his registration, violated the Idaho Consumer Protection Act,
committed various discovery violations, misrepresented facts during trial, and violated his right
to be heard during the trial proceedings. The State asserts the district court lacked jurisdiction
over Yamparala’s intermediate appeal because the notice of appeal was untimely. Alternatively,
the State claims that Yamparala has waived all issues alleged in his complaint through various
procedural errors. Because Yamparala’s notice of appeal was filed seventy-four days after the
magistrate’s judgment of conviction, the appeal was untimely, and this Court dismisses the

                                                1
appeal for lack of jurisdiction. Even if the appeal was timely, Yamparala’s claims fail on the
merits.
                                                 I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          An officer cited Yamparala for failing to renew his vehicle registration, an infraction,
pursuant to I.C. § 49-430. At trial, Yamparala argued that he tried to timely renew his driver’s
license and vehicle registration, but the Department of Motor Vehicles (DMV) improperly
denied his attempt. Yamparala presented documents to support his allegations. The magistrate
reviewed the documents and determined that Yamparala was guilty of driving without a valid
registration at the time of the citation. Yamparala did not move to enter the exhibits at his
hearing and so the documents are not a part of the appellate record.
          Yamparala filed a timely notice of appeal from the magistrate’s judgment, raising three
issues: the State improperly denied his initial attempt to renew his registration, violated the
Idaho Consumer Protection Act, and committed various discovery violations. Yamparala used a
form notice of appeal that referenced the district court, the Public Utilities Commission, the
Industrial Commission, and named the Ada County Prosecuting Attorney as a responding party.
The text of the notice of appeal stated that Yamparala was appealing to the “Idaho Supreme
Court” and that Yamparala “has a right to appeal to the Idaho Supreme Court.” The appeal was
filed as an appeal to the Idaho Supreme Court. The notice of appeal did not comply with Idaho
Criminal Rule 54(a)(1)(A), as it appealed from the “‘Pre-Trial Memorandum’ of ‘Guilty
$67.00,’” rather than the judgment of conviction, although both were entered on December 21,
2018.
          The Idaho Supreme Court issued an order conditionally dismissing the appeal, finding
that there was no final, appealable judgment or order entered in the district court from which a
notice of appeal may be taken. Approximately ten days after the order conditionally dismissing
the appeal and seventy-four days after judgment was entered, Yamparala filed a second notice of
appeal. The second notice of appeal stated that Yamparala was appealing to the district court.
Subsequently, the Idaho Supreme Court dismissed Yamparala’s original appeal, stating that it
was dismissed “as [Yamparala’s second appeal] is proceeding in the Ada County District Court.”
A remittitur was issued on the first appeal.



                                                 2
       Although the second appeal was filed seventy-four days after the magistrate’s judgment
of conviction, the district court treated the appeal as timely, emphasizing that the “order of
dismissal specifically noted that the appeal in the district court ‘is proceeding.’” The district
court affirmed the magistrate’s decision, holding that Yamparala’s appeal did not contain an
“issues section” as required by Idaho Appellate Rule 35(a)(4), included information that was not
properly in the record, alleged issues that were not raised before the magistrate, and failed to
support the allegations with requisite authority. Yamparala timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,
224 P.3d 480, 482 (2009).       If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the decision of the district court.
Id.
                                                 III.
                                            ANALYSIS
       On appeal to this Court, the threshold inquiry is whether Yamparala’s second notice of
appeal, filed seventy-four days after the magistrate’s order, was timely. Pursuant to I.C.R. 54, an
appeal of a final judgment of conviction entered by the magistrate must be taken to the district
court by filing a notice of appeal with the clerk of the district court in the county where the
magistrate trial was held. I.C.R. 54(a)(1), (b)(1). The notice of appeal must be filed within
forty-two days from the date of the underlying judgment or order. I.C.R. 54(b)(1)(A). Failure to
timely file a notice of appeal deprives the district court of jurisdiction and results in dismissal of
the appeal. I.C.R. 54(m).



                                                  3
        The State asserts that Yamparala’s second notice of appeal was untimely because it was
filed seventy-four days after the magistrate entered the judgment of conviction. The State argues
that Yamparala’s second notice of appeal cannot relate back to the first, timely filed notice,
because the first notice was dismissed by the Idaho Supreme Court. Further, the State contends
that no procedural rule permits Yamparala to extend the jurisdictional time to file a notice of
appeal from a magistrate court order by first filing the notice directly with the Idaho Supreme
Court, instead of the district court.
        In response, Yamparala asserts that he filed his second notice of appeal after receiving
notice through the conditional notice of dismissal that he incorrectly appealed directly to the
Idaho Supreme Court. Therefore, the second notice of appeal should be considered timely
because it came at the direction of the Idaho Supreme Court, and thus relates back to the date of
his first appeal.
        Idaho courts have not directly addressed whether: (1) an untimely notice of appeal may
relate back to a timely, but dismissed, notice of appeal; or (2) an improperly filed notice of
appeal tolls the time for an appellant to file a subsequent, effective notice of appeal. However,
other states have held that a notice of appeal cannot relate back to an ineffective notice that failed
to confer jurisdiction upon the appropriate appellate court. See First Health Settlement Class v.
Chartis Speciality Ins. Co., 111 A.3d 993, 998 (Del. 2015). Further, in other contexts, Idaho
courts have generally held that the time requirements for filing a criminal appeal cannot be
extended beyond the expressed parameters of I.A.R. 14. See State v. Yeaton, 121 Idaho 1018,
1019, 829 P.2d 1367, 1368 (Ct. App. 1992) (holding that the filing of a motion for
reconsideration of a probation revocation did not extend the time within which to appeal from
that order); State v. Nelson, 104 Idaho 430, 431, 659 P.2d 783, 784 (Ct. App. 1983) (holding that
filing a motion for reconsideration for an order granting a motion to suppress evidence does not
toll the time for filing notice of appeal); State v. Krambule, 163 Idaho 264, 266, 409 P.3d 844,
846 (Ct. App. 2017) (holding that a probationary period does not extend the time in which a
defendant may appeal from the judgment of conviction and sentence).
        The district court determined that although Yamparala’s second notice of appeal was
filed seventy-four days after the magistrate’s judgment of conviction, it would treat the appeal as
timely because the Idaho Supreme Court noted that Yamparala’s second appeal was
“proceeding” in the district court in its dismissal order.          This Court disagrees.       Here,

                                                  4
Yamparala’s first notice of appeal was ineffective at conferring jurisdiction on the Idaho
Supreme Court because there was no final, appealable order of the district court. Therefore, his
second notice of appeal does not become timely simply by relating back to an ineffective, and
ultimately dismissed, prior notice of appeal. Because Yamparala filed the second notice of
appeal seventy-four days after the magistrate’s judgment, thirty-two days late, the second notice
of appeal was untimely.
       Yamparala offers additional arguments for why his appeal should be treated as timely or
excused from the timeliness requirements. Yamparala contends that his timely notice of appeal
was intended to be an appeal to the district court, but instead was improperly treated as an appeal
to the Idaho Supreme Court. In support of this argument, Yamparala emphasizes the fact that he
filed the notice at the district court and referenced the district court in the notice’s caption.
However, neither the filing location nor the caption show that it was improper to file the notice
of appeal as an appeal to the Idaho Supreme Court.
       Notices of appeal to the district court and to the Idaho Supreme Court are both filed with
the clerk of the district court. I.C.R. 54(b)(1); I.A.R. 14. Therefore, the fact that Yamparala filed
the notice of appeal with the clerk of the district court does not demonstrate that Yamparala
intended to appeal to the district court rather than the Idaho Supreme Court. Additionally,
I.C.R. 54(d)(2) requires that a notice of appeal from the judgment of a magistrate contain the title
of the court to which the appeal is taken. Yamparala’s caption referenced the district court, the
Public Utilities Commission, and the Industrial Commission. Therefore, by itself, the caption
does not demonstrate to which entity Yamparala intended to appeal, only the location of the
filing of the appeal. The body of the notice of appeal explicitly states that Yamparala was
appealing “to the Idaho Supreme Court”; consequently, the notice of appeal was properly treated
as an appeal to the Idaho Supreme Court.
       Alternatively, Yamparala contends that I.C.R. 54 does not require automatic dismissal in
these circumstances and that any procedural error in timeliness be treated as excusable neglect
pursuant to 28 U.S.C. § 2107(c). A party waives an issue on appeal if either authority or
argument is lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996). Here,
Yamparala does not provide any argument or authority why I.C.R. 54, which governs the process
for appeals from the magistrate division, should not apply in this case. Further, Yamparala does
not provide any argument or authority why 28 U.S.C. § 2107(c), which governs the time to

                                                 5
appeal civil matters in federal courts, should apply to a criminal action in Idaho state court.
Therefore, as neither assertion is supported by argument and authority, both arguments are
waived and will not be considered.
          Because the failure to timely file a notice of appeal is jurisdictional, this Court cannot
address the merits of an untimely filed appeal. Walton, Inc. v. Jensen, 132 Idaho 716, 719, 979
P.2d 118, 121 (Ct. App. 1999). However, for the purposes of guidance, the following serves as
an explanation for why the district court’s decision would be affirmed, even if the appeal was
timely.
          When a party appeals a decision to the district court, it must only raise issues that it
presented to the magistrate, because generally, issues not raised below may not be considered for
the first time on appeal. State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). Further,
where a party appeals the decision of an intermediate appellate court, the appellant may not raise
issues that are different from those presented to the intermediate court. State v. Sheahan, 139
Idaho 267, 275, 77 P.3d 956, 964 (2003).
          On appeal to this Court, Yamparala raises several issues that were not raised in both the
magistrate court and the district court and therefore these issues are not properly preserved for
appeal.     Yamparala implicitly acknowledges that he did not raise issues properly below.
However, he asserts that the magistrate’s actions during the trial inhibited his ability to do so,
denying him due process and creating an exception to the general rule of issue preservation.
Assuming that a due process violation may act as a valid exception in this context, Yamparala
needed to raise this issue to the district court to properly preserve the issue. As Yamparala did
not raise this issue to the district court, this Court cannot consider the issue.
          Therefore, this Court may only consider Yamparala’s claim that the State improperly
denied his initial attempt to renew his vehicle registration because it is the only issue properly
asserted at the magistrate court and the district court. Yamparala, an H1B visa holder, asserts
that he attempted to timely renew his driver’s license and vehicle registration while his petition
for a visa extension was pending with the United States Citizenship and Immigration Services.
Yamparala alleges that federal regulations state that while an H1B’s visa holder’s petition for
extension is pending, the petitioner can legally reside and receive all services in the United States
for 240 days after the underlying visa expires. Yamparala contends that, in spite of this federal
regulation, the DMV denied his renewal request.

                                                   6
       The district court determined that Yamparala waived consideration of this issue on
intermediate appeal because Yamparala did not: (1) include an “issues section” as required by
I.A.R. 35(a)(4) and (6); (2) provide citations to authority; or (3) support his claims with
admissible documents in the record. Inherent in appellant procedure is the requirement that the
party alleging error has the burden of showing error in the record. See Bolognese v. Forte, 153
Idaho 857, 866, 292 P.3d 248, 257 (2012). An appellant must assert assignments of error with
particularity and support positions with sufficient authority, or else the issues are deemed waived
for purposes of appeal. PHH Mortg. v. Nickerson, 164 Idaho 33, 38, 423 P.3d 454, 459 (2018).
Here, Yamparala does not claim the district court erred in its determinations, but instead makes
generalized statements that the State improperly denied his timely attempt to renew his vehicle
registration. Therefore, Yamparala waives his claim that the State improperly denied his initial
attempt to renew his vehicle registration on appeal.
       However, even if this Court could consider this issue, Yamparala has not supported his
claims with the required argument or authority. See Zichko, 129 Idaho at 263, 923 P.2d at 970.
In support of this claim, Yamparala cites to a single page in the federal register and references
two documents that he attached to his opening brief. This Court is constrained by the record on
appeal and thus cannot consider matters or materials that are not contained in the record.
Kootenai Cty. v. Harriman-Sayler, 154 Idaho 13, 16, 293 P.3d 637, 640 (2012). “Items attached
to a party’s opening brief are not part of the record.” Id. As the documents that Yamparala
attached to his opening brief were not made part of the record, these documents cannot be
considered on appeal by this Court.
       As a result, Yamparala’s citation to a single page in the federal register is the only
authority Yamparala provides to support his claim that the State improperly denied his initial
attempt to renew his vehicle registration. This page of the federal register includes citations to
numerous federal regulations. Without further specificity, it is not clear which, if any, of these
regulations Yamparala relies upon to support his claim that the State improperly denied his
renewal attempt. This Court will not review each regulation in an attempt to determine which, if
any, are applicable. Yamparala similarly fails to provide the argument necessary to support his
claim. For example, Yamparala does not argue why a 240-day extension for his employment
status would extend to the collateral privileges of lawful immigration status, like the ability to



                                                7
obtain a driver’s license and register a vehicle. Therefore, without additional argument or
authority, Yamparala waives this claim on appeal.
       Even if Yamparala had a valid claim for wrongful denial of a vehicle registration
renewal, he does not provide argument or authority to explain why the courts are the appropriate
forum at this point to seek a remedy. The Idaho Administrative Procedures Act provides that a
person is not entitled to judicial review of an agency action until that person has exhausted all
required administrative remedies. I.C. § 67-5271. As such, “[t]he statutory scheme under the
motor vehicle code does not contemplate judicial review unless the administrative hearing
process is complete.” Wanner v. State, Dep't of Transp., 150 Idaho 164, 170, 244 P.3d 1250,
1256 (2011). Yamparala acknowledges that a DMV employee told him that the appropriate step
to challenge the DMV’s denial of his registration renewal was to take the claim to the Idaho
Department of Transportation, but Yamparala says he did not have time to immediately pursue
that process.    Yamparala did not seek administrative review with the Department of
Transportation, and Yamparala does not present argument or authority explaining why he was
exempt from exhausting that remedy. Thus, even if the notice of appeal was timely, Yamparala
would have been unsuccessful in his attempt to overturn the judgment of conviction for failing to
renew his vehicle registration.
                                               IV.
                                        CONCLUSION
       Yamparala’s notice of appeal, filed seventy-four days after the magistrate entered the
judgment of conviction, was untimely filed. Therefore, this Court lacks the jurisdiction to
consider the claims on appeal, and Yamparala’s appeal from the district court’s decision, on
intermediate appeal from the magistrate, is dismissed.
       Chief Judge GRATTON and Judge BRAILSFORD CONCUR.




                                                8